In the Supreme Court of Georgia



                                     Decided: March 15, 2021


                 S20A1143. NEUMAN v. THE STATE.


      BETHEL, Justice.

      In August 2016, a DeKalb County jury found Hemy Neuman

guilty of the malice murder of Russell Sneiderman and possession of

a firearm during the commission of a felony. This was the second

jury to return guilty verdicts against Neuman as to those offenses.

We reversed Neuman’s convictions following his first trial because

the State had improper access to privileged notes and records of

Neuman’s mental health experts during preparation of the State’s

case. See Neuman v. State, 297 Ga. 501 (773 SE2d 716) (2015).

      Neuman now appeals his convictions from his second trial. 1 He


      1Neuman’s first trial in 2012 resulted in a guilty but mentally ill verdict
on the malice murder count and a guilty verdict on the firearm possession
count. Following our remand in 2015, Neuman was retried from August 1 to
23, 2016, and found guilty on both counts. On August 23, 2016, the trial court
contends that because the first jury returned a verdict of guilty but

mentally ill on the malice murder count, 2 the second jury was

collaterally estopped from returning a guilty verdict that did not

include a finding of mental illness on that count. Neuman further

contends that the District Attorney’s Office for the Stone Mountain

Judicial Circuit should have been disqualified from representing the

State in his second trial because the office had access to the

privileged information that resulted in the reversal of his first

convictions. He also alleges that the trial court erroneously limited

his counsel’s examination of two defense witnesses. Finally,

Neuman argues that, to the extent his trial counsel did not preserve

objections during examination of these witnesses, such failure



sentenced Neuman to serve life in prison without parole for the malice murder
count and five consecutive years for the firearm possession count. On
September 19, 2016, Neuman filed a motion for a new trial, which he
subsequently amended twice. Following a hearing, the trial court denied
Neuman’s motion on July 31, 2019. Neuman filed a timely notice of appeal on
August 29, 2019. This case was docketed to this Court’s August 2020 term and
was orally argued on September 16, 2020.
       2 In Georgia, juries presented with evidence of a defendant’s mental

illness may return a verdict of guilty but mentally ill. See OCGA § 17-7-131 (b)
(1) (D); see also Morgan v. State, 307 Ga. 889, 891 (1) (838 SE2d 878) (2020).

                                       2
constituted ineffective assistance of counsel. Seeing no reversible

error, we affirm.

                       Sufficiency of the Evidence

      1. Although not raised by Neuman as error in this appeal, as

has been our customary practice, we consider the sufficiency of the

evidence presented against him at his second trial. 3 The evidence of

how the fatal shooting occurred was similar in the two trials. As set

forth by this Court in our first review of Neuman’s case, this

evidence is summarized as follows:

            Shortly after 9:00 a.m. on November 18, 2010,
      Russell Sneiderman was walking to his car outside of a
      Dunwoody daycare center after having just dropped off
      his son, when Neuman approached and shot him four [or]
      five times in the neck and torso. Sneiderman was
      pronounced dead approximately an hour later.

           Neuman does not dispute that he planned and
      perpetrated Sneiderman’s murder. He admitted [to police
      and psychologists that] he had an affair with
      Sneiderman’s wife, planned Sneiderman’s murder,
      purchased a disguise and a gun, rented a car, shot

      3 We remind litigants that the Court will end its practice of considering
sufficiency sua sponte in non-death penalty cases with cases docketed to the
term of court that began in December 2020. See Davenport v. State, 309 Ga.
385, 399 (4) (846 SE2d 83) (2020). The Court began assigning cases to the
December Term on August 3, 2020.
                                      3
     Sneiderman, threw the gun in a lake, disposed of the
     disguise, asked the person from whom he had purchased
     the gun to lie to the police, and lied to the police himself.
     Additionally, witnesses from the scene at the daycare
     identified Neuman as the shooter during trial. Ballistic
     evidence showed that the bullets that killed Sneiderman
     matched the gun Neuman had purchased.

Neuman, 297 Ga. at 501-502 (1).

      The key issue during both trials involved evidence of

Neuman’s mental condition at the time of the shooting. To support

Neuman’s plea of not guilty by reason of insanity, Neuman engaged

the services of psychologist Dr. Andrea Flores. In the second trial,

Dr. Flores testified (largely as she did in the first trial) that Neuman

suffered from bipolar disorder with psychosis. Dr. Flores opined that

Neuman experienced delusions, which made him believe he needed

to kill Sneiderman in order to protect Sneiderman’s children from

harm by their father. She testified that the delusions also compelled

Neuman to lie to the police and make efforts to conceal his identity

so that Sneiderman’s wife would not know how Neuman killed her

husband. Dr. Flores testified that she formed her professional

opinions following an extensive review of Neuman’s medical records,

                                   4
review of documents and correspondence from Neuman, interviews

with Neuman and others, and a review of tests administered to

Neuman by other professionals. As she did at the first trial, Dr.

Flores testified about her qualifications and the extent of her

investigation and findings in regard to Neuman’s mental health.

     As in the first trial, to counter Dr. Flores’s testimony, “the

State presented testimony from numerous friends, family members,

and co-workers of Neuman who stated that they had never

witnessed any symptoms or behaviors consistent with mental illness

involving manic episodes, delusional thinking, or hallucinations.”

Id. at 502 (1). Additionally, for the second trial, forensic psychologist

Dr. Don Hughey and forensic psychiatrist Dr. Joseph Browning were

engaged by the State to evaluate Neuman’s ability to distinguish

right from wrong at the time of the crimes and whether Neuman

was acting under a delusional compulsion when he killed

Sneiderman. During these evaluations, Neuman admitted killing

Sneiderman. Both State experts testified that there was no evidence

that Neuman suffered from a major mental health disorder or was

                                   5
delusional on the day of the shooting and explained to the jury that

Neuman’s actions showed that he could distinguish between right

and wrong. Both experts also testified that Neuman showed signs of

malingering 4 during evaluations and was not suffering from any

mental illness. Both testified that Neuman’s hyper-sexuality, the

elaborate nature of the shooting, the efforts Neuman made to cover

it up, and the inconsistent manner in which Neuman described his

delusions made it clear that Neuman was not suffering from any

mental delusions at the time of the shooting.

      At the second trial, the State also presented a recording of a

jail phone call between Neuman and his sister that occurred on

August 4, 2016, during the first trial. In the recording, Neuman

expressed a preference for being found not guilty by reason of

insanity because he would prefer to stay in a mental health facility

instead of a prison.




      4 As defined by Dr. Hughey at trial, “[m]alingering is the deliberate
fabrication or exaggeration of psychiatric or physical symptoms of the person
for secondary gain. Secondary gain could be something like evading criminal
prosecutions, or in a civil litigation, to obtain disability without just cause.”
                                       6
     As with the evidence presented during Neuman’s first trial, we

conclude that the evidence presented during his second trial and

summarized above was sufficient to authorize a rational trier of fact

to find Neuman guilty of malice murder and possession of a firearm

during the commission of a felony. See Jackson v. Virginia, 443 U.

S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979); Neuman, 297

Ga. at 502 (1). The jury was likewise authorized to reject Neuman’s

insanity defense and find no mental illness based on its assessment

of the credibility of the witnesses and of any conflicts in the evidence.

See id.; see also Choisnet v. State, 295 Ga. 568, 571 (1) (761 SE2d

322) (2014); Durrence v. State, 287 Ga. 213, 217 (1) (b) (695 SE2d

227) (2010).

                          Collateral Estoppel

     2. At Neuman’s first trial, the jury rejected his insanity defense

and found him “guilty but mentally ill” of malice murder. See

Neuman, 297 Ga. at 501 n.1. At Neuman’s second trial, the jury

found him guilty of malice murder with no finding of mental illness.

Neuman urges this Court to determine that the second jury was

                                   7
collaterally estopped from finding him guilty with no finding of

mental illness on the malice murder count because the first jury

found that he suffered from mental illness. We agree with the State,

however, that this claim was not preserved for appellate review.

      The Fifth Amendment to the United States Constitution

guarantees criminal defendants protection against double jeopardy.

U. S. Const. amend. V. The Fifth Amendment’s bar against double

jeopardy encompasses the doctrine of collateral estoppel, which

precludes the re-litigation of an ultimate fact issue that was

determined by a valid and final judgment. See Giddens v. State, 299

Ga. 109, 112-113 (2) (a) (786 SE2d 659) (2016).5

      Following his first trial, Neuman appealed from his convictions

on the malice murder and firearms possession counts, which

resulted in this Court reversing both of his convictions based on trial

court error. See Neuman, 297 Ga. at 510 (2). He was then re-tried


      5 Neuman has not argued in this appeal that the jury’s verdict on the
malice murder charge in the second trial was barred by the double jeopardy
clause of the Georgia Constitution. See Ga. Const. of 1983, Art. 1, Sec. 1, Par.
XVIII. Thus, we limit our review of his claim to whether the verdict was barred
by the Fifth Amendment to the United States Constitution.
                                       8
on those same counts. Neuman did not file a plea in bar prior to the

second trial, nor did he raise the alleged collateral estoppel claim in

any other way at any time during the trial.

     The doctrine of double jeopardy has two components: the

“procedural” bar on double jeopardy, which places limitations on

“multiple prosecutions for crimes arising from the same conduct,”

and the “substantive” bar, which protects against “multiple

convictions or punishments” for such crimes. Stephens v. Hopper,

241 Ga. 597, 598-599 (1) (247 SE2d 92) (1978); see also Carman v.

State, 304 Ga. 21, 26 (2) n.3 (815 SE2d 860) (2018); Keener v. State,

238 Ga. 7, 8 (230 SE2d 846) (1976). Here, it is clear that Neuman’s

retrial on the same charges entailed a successive prosecution.

Accordingly, any resulting double jeopardy claim was procedural in

nature. By failing to file a plea in bar or otherwise contest the

initiation of the second trial on the basis of former jeopardy, Neuman

did not preserve this question for our review, and this enumeration

fails. See McCormick v. Gearinger, 253 Ga. 531, 533 (3) (322 SE2d

716) (1984) (“[Defendant’s] failure to file a written plea in bar before

                                   9
his second trial operates as a waiver of his subsequent challenge on

double jeopardy grounds.” (citations omitted)); see also Prince v.

State, 299 Ga. App. 164, 171 (4) (682 SE2d 180) (2009) (holding that

failure to file a plea in bar waives appellate review of collateral

estoppel claim); Collins, 266 Ga. App. at 874-875 (2) n.10 (claim

based on procedural double jeopardy was not preserved for appeal

because no plea in bar was filed).

                Disqualification of District Attorney

     3. Neuman next argues that the District Attorney’s Office for

the Stone Mountain Judicial Circuit should have been disqualified

from representing the State in his second trial because it had

improper access to privileged mental health records, which he

argues created a conflict of interest and an appearance of

impropriety. For reasons discussed below, we disagree.

     Prior to his first trial, Neuman’s counsel hired Dr. Peter

Thomas, a licensed psychologist, and Dr. Julie Rand Dorney, a

forensic psychologist, to evaluate Neuman for any psychological

issues to assess the viability of an insanity defense. See Neuman,

                                 10
297 Ga. at 502-503 (2). Upon learning that both Dr. Dorney and Dr.

Thomas had met with Neuman, the State sought the doctors’

records. See id. at 503 (2). The trial court conducted an in camera

review of the records and ultimately provided the State with the

doctors’ notes and records. See id. The records that were disclosed to

the State included notes from both psychologists of their

impressions of Neuman after several hours of in-person evaluations

and their notes on Neuman’s own self-reports. See id. Notably, the

prosecutors quoted from the doctors’ notes during closing arguments

in the first trial to support the State’s theory that Neuman was

malingering. See id. at 509 (2). On appeal, we held that the trial

court erred in disclosing these records to the State because they were

protected by the attorney-client privilege. See id. at 508 (2). We also

determined that the error was not harmless and reversed Neuman’s

convictions. See id. at 509-510 (2).

     Prior to Neuman’s second trial, the State announced that

Neuman would be tried by the same two assistant district attorneys

who had prosecuted Neuman during his first trial. In response,

                                  11
Neuman filed a motion to disqualify the entire office of the District

Attorney for the Stone Mountain Judicial Circuit from participating

in the retrial. Neuman noted that the prosecutors were in possession

of and had read the information this Court deemed protected by

attorney-client     privilege     and    should     be    disqualified     from

participating at the retrial. At the hearing on the motion, Neuman

argued that the prosecutors’ possession of this information affected

their preparation of his case, creating a disqualifying interest or

relationship under OCGA § 15-18-5 (a).6 In response, the State

argued that this situation did not constitute a disqualifying interest

or relationship and that the remedy for the State’s possession and

use of privileged information was not disqualification, but rather

complete exclusion of the improper evidence from the second trial.



      6  Neuman argues that OCGA § 15-18-5 (a) establishes that a district
attorney may be disqualified by motion of the defendant due to an “interest or
relationship.” But that is incorrect. OCGA § 15-18-5 (a), instead, provides the
procedure that the Attorney General follows to designate or appoint another
prosecuting attorney to handle a prosecution “[w]hen a district attorney’s office
is disqualified from interest or relationship.” Put another way, OCGA § 15-18-
5 (a) is not the source of a test for disqualification. Rather, it is a procedure
used to address a disqualification. The grounds for disqualification come from
other sources of law.
                                        12
The trial court agreed with the State, denied Neuman’s motion to

disqualify, and allowed the two assistant district attorneys to

represent the State again at the second trial. Their representation,

however, was subject to strict limitations on the use of the privileged

material, including excluding the privileged information from

evidence, hiring new experts with no access to the privileged

information, erecting an “ethical screen” within their office, and

destroying all copies of the privileged information.

     We review the trial court’s ruling on a motion to disqualify a

prosecutor for abuse of discretion. See Amusement Sales, Inc. v.

State, 316 Ga. App. 727, 735 (2) (730 SE2d 430) (2012). “Such an

exercise of discretion is based on the trial court’s findings of fact

which we must sustain if there is any evidence to support them.”

Ventura v. State, 346 Ga. App. 309, 310 (2) (816 SE2d 151) (2018).

     Neuman argues that disqualification of the district attorney’s

office from the second trial was the only proper remedy for the

State’s receipt of the privileged information. To support this

position, Neuman cites two cases from other states: State ex rel.

                                  13
Winkler v. Goldman, 485 SW3d 783, 790-791 (Mo. Ct. App. 2016)

(holding that the prosecutor should be disqualified from the case due

to bad faith conduct in receipt of privileged information), and State

v. Marks, 758 S2d 1131, 1137 (Fla. Dist. Ct. App. 2000) (affirming

disqualification of prosecutor’s office after it received extensive,

“unfettered access” to over 250 confidential case files held by

defendant’s attorney). But we do not view either of these cases as

persuasive in the situation before us.

     Disqualification of the prosecuting attorneys might be

appropriate in a case like Marks, where the privileged information

disclosed to the prosecution was so voluminous that it would cast

doubt on the fairness of the trial absent disqualification of the

prosecuting attorneys who had reviewed the files. In this case,

however, the disclosed information was relatively limited. The

privileged information provided to the prosecutors in this case

consisted only of notes and records from experts who were not called

as witnesses in the second trial. And, per the order of the trial court,

the prosecutors here were barred from making any use of those notes

                                  14
in the second trial. Further, unlike the situation in Winkler, the

record in this case does not indicate any evidence of bad faith

conduct on the part of the prosecuting attorneys or the District

Attorney’s office, and Neuman conceded at oral argument before this

Court that the State did not engage in any misconduct in obtaining

the privileged information.

     Instead of disqualifying individual prosecutors or a district

attorney’s entire office, the trial court denied the State the benefit of

the privileged evidence at trial and provided the appropriate remedy

for a situation like this. See, e.g., Inman v. State, 294 Ga. 650 (755

SE2d 752) (2014) (after the State received information protected by

the attorney-client privilege, there was no harm from such

disclosure and disqualification of the prosecutor was not required

because the State agreed not to present any of the privileged

information). Therefore, we see no abuse of the trial court’s

discretion in its decision to deny the motion to disqualify.

     Moreover, the record shows that the trial court also took other

reasonable steps before Neuman’s second trial to prohibit the

                                   15
prosecutors from relying on the information, and it specifically found

that the prosecutors had no unfair advantage in the second trial

based on it. During the hearing on Neuman’s motion for new trial,

the prosecutors represented to the trial court that, as ordered by the

court before the second trial, they had not used the information in

their preparation for the second trial and that they had erected an

“ethical screen” by hiring new experts, destroying all copies of the

documents, and not discussing or otherwise communicating about

the privileged information with each other or anyone in the office of

the District Attorney. Because the trial court was best positioned to

judge the credibility of the prosecutors’ statements, we cannot say

that the trial court erred in relying on these assurances regarding

the additional procedures the State followed to prevent use of the

privileged information. Finally, the same judge presided over both

trials. As with the question of the prosecutors’ credibility, the trial

court was in the best position to determine whether access to the

privileged information infected or tainted the second trial. The trial

court determined that it did not, and we see no abuse of discretion

                                  16
in that determination. See Inman, 294 Ga. at 653 (2) (a) (no harm

where there is no evidence that the State used — at trial or

otherwise — the privileged information it was provided).

     For these reasons, we see no abuse of discretion in the trial

court’s denial of Neuman’s motion to disqualify the prosecutors who

represented the State in Neuman’s trials. Further, because Neuman

has not demonstrated a basis for disqualification of the specific

prosecutors who handled his case, it follows that disqualification

was not warranted as to the office of the District Attorney as a

whole. This enumeration fails.

           State Objections to Defense Witness Testimony

     4. Neuman complains of numerous alleged errors connected to

the testimony of Neuman’s sister, Monique Matsch, and Dr. Adriana

Flores, a psychologist who examined Neuman. For reasons

discussed below, we identify no reversible error in the trial court’s

management of the defense’s examination of these two witnesses.

     (a) Objections during the Testimony of Monique Matsch

     With regard to Matsch’s testimony, Neuman contends that the

                                 17
trial court abused its discretion by excluding relevant evidence in

response to objections by the State and that the trial court did not

provide Neuman’s counsel an opportunity to respond to the State’s

objections. We disagree with both contentions.

     (i) Neuman first argues that the trial court erred by sustaining

the State’s relevance objections to Matsch’s testimony regarding

Neuman’s family history as Holocaust survivors, his childhood, and

his personal behavior around the time of the crimes. Neuman claims

that Matsch’s testimony on these points was either relevant to his

defense or would have rebutted testimony of State witnesses.

     Under OCGA § 24-4-401 (“Rule 401”), “relevant evidence” is

“evidence having any tendency to make the existence of any fact that

is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.” OCGA § 24-

4-402 (“Rule 402”) provides that, generally, “[a]ll relevant evidence

shall be admissible, except as limited by constitutional requirements

or as otherwise provided by law or by other rules[.]” For example,

even “[r]elevant evidence may be excluded if its probative value is

                                 18
substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations

of undue delay, waste of time, or needless presentation of cumulative

evidence.” OCGA § 24-4-403.

     We review a trial court’s evidentiary rulings under an
     abuse of discretion standard of review. And even where
     an abuse of discretion is shown, there are no grounds for
     reversal if the error did not affect a substantial right, and
     thus harm, the defendant.

(Citations and punctuation omitted.) Venturino v. State, 306 Ga.

391, 393 (2) (830 SE2d 110) (2019). A trial court error that does not

implicate a constitutional right is harmless if the State shows that

it is “highly probable that the error did not contribute to the verdict,”

an inquiry that involves consideration of the other evidence heard

by the jury. Bozzie v. State, 302 Ga. 704, 708 (808 SE2d 671) (2017);

see also Williams v. State, 302 Ga. 147, 153-155 (3) (805 SE2d 873)

(2017); OCGA § 24-1-103 (a) (“Error shall not be predicated upon a

ruling which admits or excludes evidence unless a substantial right

of the party is affected[.]”). “In determining whether the error was

harmless, we review the record de novo and weigh the evidence as

                                   19
we would expect reasonable jurors to have done so.” (Citation and

punctuation omitted.) Kirby v. State, 304 Ga. 472, 478 (3) (c) (819

SE2d 468) (2018).

     In evaluating whether the trial court’s management of

Matsch’s testimony included an abuse of discretion, it is helpful to

consider some of the testimony Matsch gave during her extended

time on the witness stand. Among other things, Matsch testified

that Neuman had a bad childhood, which included physical and

verbal abuse from his father. Matsch testified that Neuman’s father

drank alcohol irresponsibly and that Neuman bore the brunt of his

father’s abuse in the home and acted to protect his sister from their

father’s abuse. Matsch recounted a particular incident of abuse that

featured their father knocking a bowl of ice cream from Neuman’s

hands as he initiated an abusive assault. Matsch also described a

strained relationship between Neuman’s parents that included

multiple periods of separation during Neuman’s childhood. With

respect to another childhood relationship and experience, Matsch

recounted an incident in which Neuman acted to create a distraction

                                 20
or diversion that interrupted an attempted sexual assault on Matsch

by her cousin. With respect to Neuman’s behavior later in life,

Matsch relayed details of a prolonged period during a summer while

Neuman was a college student when he was withdrawn and

lethargic. She also relayed stories about interactions with Neuman,

his wife, and children when Neuman was an adult. Matsch also

provided testimony concerning what she perceived as an unusual

email communication she received from Neuman as well as her

perception of Neuman’s unusual demeanor while attending a family

funeral in 2010.

     In the context of Matsch’s entire testimony, the trial court’s

rulings on the State’s relevance objections did not improperly

prohibit the defense from exploring Matsch’s view of the siblings’

shared childhood being raised by Holocaust survivors, the abuse of

Neuman witnessed by Matsch, specific behaviors witnessed by

Matsch, or even Matsch’s perception of Neuman’s demeanor and

behavior. By granting the State’s relevance objections, the trial

court acted to keep Matsch’s testimony focused on the questions

                                21
asked by counsel, limited to Matsch’s personal knowledge, and

relevant to the issues being tried. Even with the minor limitations

imposed by the trial court, Neuman was allowed an extensive and

wide-ranging examination of Matsch.

     But, even assuming that the trial court erred in some regard

by sustaining some of the State’s relevance objections and limiting

Matsch’s testimony, all of the additional evidence Neuman suggests

should have been admitted was presented to the jury during the

testimony of Dr. Adriana Flores, the defense’s expert psychologist

who examined Neuman. Dr. Flores testified on these topics based on

information she collected during interviews with Neuman and

others. Accordingly, we determine that even if the trial court abused

its discretion to some extent by excluding Matsch’s testimony on

these issues on relevance grounds, such error was harmless because

the testimony excluded by the trial court on the State’s objections

was duplicative of other portions of Matsch’s own testimony and the

testimony of Dr. Flores. It is therefore highly probable that the

verdicts would have been the same had all of Matsch’s testimony

                                 22
been admitted over the State’s relevance objections. See Foster v.

State, 272 Ga. 69, 71 (6) (525 SE2d 78) (2000) (excluded testimony

was cumulative of other expert witness’s direct testimony such that

any error in its exclusion was harmless).

     (ii) Neuman also claims that the trial court erred by sustaining

the State’s objection that Matsch’s statements of opinion about

Neuman’s behavior were non-responsive to questions asked by

defense counsel. Specifically, Neuman’s counsel asked Matsch

whether she recalled a time when Neuman had protected Matsch

from their cousin; Matsch said that she did. Matsch was then asked

what Neuman did to protect her, and she began to describe years of

abuse she had suffered at the hands of their cousin. The State

objected to these statements as being non-responsive, and the trial

court sustained the objection.

     Neuman argues that Matsch was merely beginning to answer

the question and providing context for her answer and that the trial

court erred by limiting her response. However, in this instance, we

see no abuse of the trial court’s discretion in its determination that

                                 23
Matsch’s answer was unresponsive to the specific question asked,

and Neuman never made additional efforts to have Matsch answer

the question directly. Because OCGA § 24-6-611 (a) (2) provides the

trial court with broad discretion to exercise “reasonable control” over

the presentation of witnesses and evidence “to avoid needless

consumption of time,” we see no abuse of discretion in the trial

court’s decision to sustain this objection by the State. See Rickman

v. State, 304 Ga. 61, 64 (2) (816 SE2d 4) (2018).

     (iii) As to the remaining objections made by the State during

Matsch’s testimony that were sustained by the trial court and of

which Neuman now complains, Neuman argues that the trial court

sustained these objections without providing the basis for sustaining

them and failed to provide the defense an opportunity to respond to

the objection before ruling. However, the record shows several

instances in which the trial court offered reasons for sustaining the

objections that Neuman claims were not provided. Further, nothing

in the record supports the allegation that Neuman was not provided

an opportunity to respond to these objections. In each such instance,

                                  24
Neuman’s counsel simply proceeded to a different line of questioning

without responding to the State’s objection or to the trial court’s

ruling on the record. Neuman has objected to these rulings only on

the basis that his counsel was not afforded an opportunity to

respond to the trial court’s rulings and has not offered this Court

any argument for why we should determine that the trial court’s

rulings on these objections constituted an abuse of discretion.

Having failed to carry his burden of demonstrating error, Neuman’s

enumerations of error regarding the trial court’s handling of these

objections fail.

     (b) Objections during the Testimony of Dr. Adriana Flores

     Neuman also argues that the trial court erred by sustaining

numerous objections made by the State during the direct testimony

of Dr. Flores and during Dr. Flores’s surrebuttal testimony.

     (i) Neuman first claims that the trial court erred by limiting

Dr. Flores’s testimony while Neuman’s counsel was qualifying Dr.

Flores as an expert witness. Neuman vaguely argues that testimony

about the details of the assessment protocol for patients in a hospital

                                  25
unit where Dr. Flores previously worked was relevant under Rule

401 to qualify Dr. Flores as an expert in the field of psychology. We

disagree.

     First, the specific assessment protocols used in Dr. Flores’s

previous employment seem to have little bearing on her qualification

as an expert. Despite excluding testimony about those protocols, the

trial court accepted Dr. Flores as an expert for the defense.

Moreover, the trial court did not expressly limit this testimony or

indicate that Neuman was prohibited from revisiting the subject.

Instead, the record shows that the trial court merely granted the

State’s relevance objection to a question about protocols utilized in

her previous role and authorized Neuman’s counsel to rephrase a

question about these protocols during Dr. Flores’s voir dire. The

record shows that Neuman’s counsel declined to do so. For these

reasons, we see no abuse of the trial court’s discretion in its ruling

on this objection.

      (ii) Neuman also claims that the trial court erred by refusing

to allow Dr. Flores to testify in response to questions about

                                 26
Neuman’s statements regarding his family’s history of mental

illness and actions and statements of the victim’s wife, Andrea

Sneiderman, leading up to the shooting. Neuman argues that the

statements were admissible under the hearsay exception contained

in OCGA § 24-8-803 (4) (“Rule 803 (4)”) because they were made for

the purposes of medical diagnosis or treatment, and under OCGA §

24-7-703 (“Rule 703”) because Dr. Flores relied on those statements

in concluding that Neuman suffered from severe mental illness and

was not malingering. We conclude that Neuman has failed to

demonstrate reversible error.

     During the defense’s case-in-chief, Dr. Flores discussed her

evaluation and her diagnosis of Neuman’s bipolar disorder. At one

point during the trial, the court refused to allow Dr. Flores to discuss

third-party statements about Neuman’s medical and psychological

history from Neuman’s colleagues, family, and friends that she had

interviewed, and what she had learned about Andrea Sneiderman’s

actions and statements. However, the trial court repeatedly clarified

that Dr. Flores could testify about what Neuman told her regarding

                                  27
both of these subjects.

     Even if we assume that the trial court abused its discretion by

limiting Dr. Flores’s testimony about these subjects, such error was

harmless because the excluded testimony was cumulative of other

admitted evidence. First, when the State’s objection was sustained

regarding the statements made by third parties to Dr. Flores, Dr.

Flores had already testified about the contents of the statements

made by those she interviewed concerning Neuman’s mental health

history. Second, after Dr. Flores was limited from discussing

Neuman’s family mental health history during her direct

examination, Neuman’s counsel re-asked these questions during Dr.

Flores’s surrebuttal testimony and was able to elicit this testimony

without objection from the State. The people that Dr. Flores

interviewed about Neuman also testified at trial, and their

testimony largely tracked what they had told Dr. Flores during their

interviews. Finally, Dr. Flores also described Andrea Sneiderman’s

actions and statements without objection during her surrebuttal

testimony. Accordingly, Neuman has failed to demonstrate how the

                                28
specific testimony sought from Dr. Flores would have changed the

outcome of the trial if it had been given at the time of the sustained

objections. See Shealey v. State, 308 Ga. 847, 853-854 (2) (b) (843

SE2d 864) (2020) (erroneous exclusion of evidence was harmless

because excluded evidence was cumulative of other evidence

admitted at trial); Reaves v. State, 292 Ga. 545, 548 (2) (d) (739 SE2d

368) (2013) (same).

     We note that Neuman has also represented that, had the trial

court overruled such objections in the second trial, Dr. Flores would

have testified in the second trial precisely as she did in the first trial.

Given the overwhelming evidence from numerous witnesses —

including expert witnesses and Neuman’s family, colleagues, and

friends — that Neuman displayed no signs of mental illness and was

malingering, we see no reasonable probability that the second trial’s

outcome would have differed had Dr. Flores’s testimony been

presented exactly as it was in the first trial. See Walker v. State, 306

Ga. 44, 47 (2) (306 SE2d 121) (2019) (any error in excluding evidence

was harmless because such evidence was cumulative of other

                                    29
evidence presented as to appellant’s defense at trial); see also Harris

v. State, 256 Ga. 350, 377 (3) (349 SE2d 374) (1986) (court’s assumed

error in handling of expert testimony was harmless because of

overwhelming evidence of defendant’s guilt and against his defense

of insanity).

      (iii) Neuman further claims that the trial court erred by

excluding as irrelevant Dr. Flores’s testimony about the housing

protocol in correctional facilities for individuals found not guilty by

reason of insanity, 7 about whether Dr. Flores thought Andrea

Sneiderman’s       actions     in    sending      Neuman       pictures      were

appropriate, about Neuman’s statements to Dr. Flores about how

Neuman felt about Andrea Sneiderman prior to the shooting, and

about whether Dr. Flores had any concerns that Neuman could be

malingering. Neuman argues that such evidence was relevant under

Rule 401.

      First, we note that a review of the nearly two trial days’ worth



      7 These are the same sort of protocols that formed the basis of the State’s
objection during the voir dire of Dr. Flores discussed above in Division 4 (b) (i).
                                        30
of Dr. Flores’s testimony reveals that she did testify, to some extent,

about each of these issues during her direct testimony and later

during her surrebuttal testimony without objection by the State.

Additionally, the record shows that when the trial court granted the

State’s objections, it regularly suggested that Neuman’s counsel

could rephrase the question, and the court consistently allowed

counsel to revisit lines of questioning. Further, as with the

objections above, even assuming trial court error with regard to the

specific objections, we find no reasonable probability that any error

in the trial court’s exclusion of the statements at issue contributed

to the verdicts, especially considering the exhaustive testimony Dr.

Flores did provide and the overwhelming evidence that Neuman was

malingering. Thus, any error in this regard was harmless. See

Kirby, 304 Ga. at 478; see also Walker, 306 Ga. at 47 (2).

      (iv) As to the State’s remaining objections during the defense’s

examination of Dr. Flores, Neuman provides neither argument nor

citation of authority as to why it was error for the trial court to

sustain such objections or how Neuman was harmed by such alleged

                                  31
errors. It is not the function of this Court to cull the record for a

party to find alleged errors or to form arguments on the appellant’s

behalf. See Henderson v. State, 304 Ga. 733, 739 (2) (e) (822 SE2d

228) (2018); Roberson v. State, 300 Ga. 632, 636 (III) (797 SE2d 104)

(2017) (“It is well established that the burden is on the party alleging

error to show it by the record[.]” (citation and punctuation omitted)).

This Court’s Rule 22 provides that “[a]ny enumerated error not

supported by argument or citation of authority in the brief shall be

deemed abandoned.” We deem these portions of Neuman’s claim of

error to be abandoned.

                  Ineffective Assistance of Counsel

     5. With respect to the objections discussed in Divisions 4 (a)

(iii) and (b) (iv) above, Neuman contends that his trial counsel

provided constitutionally ineffective assistance by failing to respond

to these objections by the State. We disagree.

     To succeed on his claims, Neuman must show that his counsel’s

performance was professionally deficient and that he suffered

prejudice as a result. See Strickland v. Washington, 466 U. S. 668,

                                  32
687 (III) (104 SCt 2052, 80 LE2d 674) (1984). To establish deficient

performance, Neuman must prove that his lawyer “performed his

duties in an objectively unreasonable way, considering all the

circumstances and in the light of prevailing professional norms.”

Thornton v. State, 307 Ga. 121, 126 (3) (834 SE2d 814) (2019).

Further, “[t]o establish prejudice, [Neuman] must prove that there

is a reasonable probability that, but for counsel’s deficiency, the

result of the trial would have been different.” Id. “It is not enough

‘to show that the errors had some conceivable effect on the outcome

of the proceeding.’” Harrington v. Richter, 562 U. S. 86, 104 (IV) (131

SCt 770, 178 LE2d 624) (2011) (quoting Strickland, 466 U. S. at 693

(III) (B)). Rather, Neuman must establish a “reasonable probability”

of a different result, which means “a probability sufficient to

undermine confidence in the outcome.” Strickland, 466 U. S. at 694

(III) (B). We need not address both components of this test if

Neuman has not proved one of them. See Walker v. State, 301 Ga.

482, 489 (4) (801 SE2d 804) (2017).

     Strickland places a heavy burden on the defendant to

                                  33
“affirmatively prove” prejudice. Pierce v. State, 286 Ga. 194, 198 (4)

(686 SE2d 656) (2009). Even assuming that trial counsel’s failure to

respond to the State’s objections constituted deficient performance,

Neuman has not shown — or even argued — how the failure by trial

counsel to respond to the objections individually or cumulatively

prejudiced him. He has thus failed to demonstrate that there is a

reasonable probability the trial would have had a different outcome

had counsel provided responses to the State’s objections. Because

Neuman has not satisfied his burden of demonstrating prejudice, his

claim of ineffective assistance of counsel fails. 8

      Judgment affirmed. All the Justices concur.




      8 Neuman makes no argument that all the errors we assume today,
though individually harmless, nevertheless harmed him when aggregated.
And no such cumulative prejudice is apparent to us on this record. See State v.
Lane, 308 Ga. 10, 18 (1) (838 SE2d 808) (2020) (“[A] defendant who wishes to
take advantage of the [cumulative error rule] should explain to the reviewing
court just how he was prejudiced by the cumulative effect of multiple errors.”);
Armstrong v. State, ___ Ga. ___ (5) n.13 (852 SE2d 824) (2020).

                                      34